Attorney's Docket Number: MI22-6747
Filing Date: 10/16/2018
Domestic Priority Date: 1/25/2016 (US 15/005,360)
     7/23/2013 (US 13/948/746)
Applicant(s): Tang et al. (Karda, Mueller, Dhir, Kerr, Hwang, Liu)
Examiner: Marcos D. Pizarro

DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the amendment filed on 2/7/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection, as subject to pre-AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 12 mailed on 11/19/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Amendment Status
The amendment filed as an RCE submission on 2/7/2022 in reply to the Office action in paper no. 12, mailed on 11/19/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-11 and 30-42.
	
Allowable Subject Matter
Applicant’s arguments with respect to the claims have been considered and they were found persuasive to overcome the previous rejection of the claims.  None of the references of record shows or can be fairly combined to render obvious a dielectric projection having a straight sidewall extending from the bottom or a source/drain region of a transistor to a curved sidewall above the straight sidewall.  Accordingly, claims 1-11 and 30-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (15 November 1989). The Art Unit 2814 Fax Center number is (571) 273-8300. The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:30 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@USPTO.gov. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy, can be reached on 571-272-1705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.  Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
MP/mp
23 May 2022